UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-26402 THE AMERICAN ENERGY GROUP, LTD. (Exact name of Registrant as specified in its charter) Nevada 87-0448843 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Gorham Island Suite 303 Westport, Connecticut (Address of principal executive offices) (Zip code) 203-222-7315 (Registrant’s telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, Par Value $.001 Per Share Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes x No o APPLICABLE ONLY TO CORPORATE ISSUERS As of May 20, 2014, the number of Common shares outstanding was 49,616,878 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x (Do not check if a smaller reporting company) THE AMERICAN ENERGY GROUP, LTD. INDEX TO FORM 10-Q PAGE PART I-FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Items 4 and 4T. Controls and Procedures 13 PART II-OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 17 2 PART I-FINANCIAL INFORMATION THE AMERICAN ENERGY GROUP, LTD. Balance Sheets March 31, June 30, (Unaudited) Assets Current Assets Cash $ $ Prepaid expenses Total Current Assets Property and Equipment Office equipment Leasehold improvements Accumulated depreciation ) ) Net Property and Equipment Other Assets Investment in oil and gas working interest – related party Oil & gas sales receivable - Security deposit Total Other Assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts payable $ $ Security deposits Note payable - Accrued liabilities Total Current Liabilities Non-Current Liabilities Note payable – related party - Total Non-Current Liabilities - Total Liabilities Stockholders’ Equity Common stock, par value $0.001 per share; authorized 80,000,000 shares; 49,129,616 and 45,242,949 shares issued and outstanding, respectively Capital in excess of par value Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying unaudited notes to the financial statements. 3 THE AMERICAN ENERGY GROUP, LTD. Statements of Operations For the Three Months and Nine Months Ended March 31, 2014 and 2013 (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, March 31, March 31, Revenue – Oil and Gas Royalties $ Expenses Administrative salaries Legal and professional General and administrative Office overhead expenses Depreciation Bad debt expense - - Total Expenses Net Operating Income (Loss) ) ( 3,152,892 ) Other Income and (Expense) Warrant settlements ) - ) ) Interest expense ) Total Other Income (Expense) Net Income (Loss) Before Tax ) ( 3,418,609
